Citation Nr: 0619548	
Decision Date: 07/05/06    Archive Date: 07/13/06	

DOCKET NO.  04-37 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Cleveland, Ohio, that confirmed and continued a 20 
percent disability rating for the veteran's bilateral hearing 
loss.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.


FINDINGS OF FACT

1.  VA has complied with its duties to notify and assist the 
veteran in the development of his claim.

2.  The veteran has level IV hearing loss for VA purposes in 
the right ear and level VII hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  The 
five elements are:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a "service connection" claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided will assist 
in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Because the Court's decision is premised on the 
five elements of a "service connection" claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.  

In a letter dated in October 2003, the veteran was informed 
of VA's duty to assist him in obtaining evidence for his 
claim.  He was told what he could do to help with his claim.  
He was specifically informed that if he knew of any pertinent 
medical records in the possession of any other Federal 
department or agency, he was to inform VA.  He was also told 
that he could obtain all pertinent medical evidence and 
submit the evidence himself.

The Board finds the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds no defective notice that results in any prejudice to 
the veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).  Moreover, the veteran has not shown or alleged any 
prejudice in the content of the notice concerning this issue.

As for VA's duty to assist him, the veteran's service medical 
records, VA outpatient treatment notes, and reports of VA 
examinations have been obtained and associated with the file.  
There is no indication that records pertaining to treatment 
for claimed hearing loss exist that have not been obtained or 
attempted to be obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided with a VA audiometric 
examination by VA for rating purposes in October 2003.  

VA has therefore satisfied its duties to inform and assist 
the veteran in this case.  Any error to him resulting from 
the Board decision does not affect the merits of his claim or 
his substantive rights, for the reasons discussed above, and 
any such error is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2005).  There is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  See 38 C.F.R. § 3.159(d) (2005).  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule), which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various evaluations to be assigned to the various 
disabilities.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In assessing a claim for an 
increased rating, the history of the disability shall be 
considered.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

The Court has stated that the assignment of disability 
ratings for hearing impairment is derived by the mechanical 
application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth in 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 hertz.  See 
38 C.F.R. § 4.85(a) and (d).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels ranging from level I 
for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 Tables 
VI and Table VII.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the pure tone threshold in 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 hertz) is 55 decibels or more.  Also, exceptional 
patterns of hearing impairment are evaluated under 38 C.F.R. 
§ 4.86(b) when the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz.  

Table VI (a) providing numeric designations of hearing 
impairment based solely on pure tone threshold average, can 
also be used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, and so forth.  See 38 C.F.R. § 4.85(c).  

Analysis

In view of the foregoing, the Board is required to make its 
determination with respect to the schedular rating to be 
assigned on the basis of the results of the audiology studies 
of record.  See Lendenmann v. Principi, supra.  In other 
words, the Board is bound by law to apply VA's Rating 
Schedule based on the veteran's audiology test results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With respect to the pertinent medical evidence of record, the 
veteran was seen for audiological evaluation by VA on one 
occasion in March 2003.  Conventional pure tone audiometry 
revealed a moderate sensorineural hearing loss in the right 
ear and a moderate sloping to profound sensorineural hearing 
loss in the left ear.  

Received in October 2003 were statements from the veteran's 
wife and his brother to the combined effect that ever since 
service the veteran had had a hard time hearing.  The 
veteran's brother said that his hearing currently was so bad 
that he had not been able to be involved in many activities.  
The veteran's wife indicated that over the years his hearing 
had deteriorated to the point that he could no longer 
communicate effectively.  She added that he had been forced 
to resign from many positions he had held because of his 
hearing difficulties.  

In October 2003 the veteran was accorded an audiometric 
examination by VA that included a controlled speech 
discrimination test (the Maryland CNC test) and pure tone 
audiometry.  The results showed pure tone thresholds, in 
decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
55
60
55
55
LEFT
70
80
80
90

The average of the frequencies 1,000 through 4,000 Hertz was 
56.25 decibels for the right ear and 80 decibels for the left 
ear.  The examiner listed the percentage of speech 
discrimination as 96 percent in the right ear and 72 percent 
in the left ear.  Under Table VIa, these averages and 
percentages indicate a designation of level IV for the right 
ear and level VII for the left ear.  When applied to Table 
VII, these numeric designations translate to a 20 percent 
evaluation under Code 6102.  The evidence demonstrates that 
the veteran showed an "exceptional" pattern of hearing 
impairment as defined in 38 C.F.R. § 4.86(a), with pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 55 
decibels or more in each ear.  In such a situation, § 4.86(a) 
provides for a determination of the roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher designation.  Each ear is to 
be evaluated separately.  As was done above, application of 
the audiometric testing results for the left ear to Table 
VIa, resulted in a level VII designation, as opposed to a 
level VI for hearing impairment obtained from Table VI.  
Application of the audiometric test results for the right ear 
under Table VIa resulted in a level IV designation, as 
opposed to a level I designation for hearing impairment 
obtained from Table VI.  The RO correctly arrived at the 20 
percent rating for the veteran's bilateral hearing impairment 
using Table VIa.  There is no therefore no basis for the 
assignment of a higher schedular rating based on the 
veteran's exceptional pattern of hearing.  The Board 
recognizes the veteran's complaints regarding decreased 
hearing acuity, but, as noted above, points out the 
disability evaluations for his hearing impairment are 
determined by a mechanical application of the Rating 
Schedule.  The Board is bound by the criteria set forth in 
the Rating Schedule.  

ORDER

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


